Citation Nr: 0329743	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, claimed as fallen arches.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2002 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a claim seeking service 
connection for bilateral pes planus, claimed as fallen 
arches, and bilateral hearing loss was denied.          


FINDINGS OF FACT

1.  Bilateral pes planus, claimed as fallen arches, pre-
existed service, and there is no evidence of aggravation 
during service.   

2.  Bilateral hearing loss is first shown several decades 
after separation from service, and is not shown to be related 
to service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus, claimed as fallen arches, was not 
incurred in, or aggravated by, service, and the presumption 
of soundness is accordingly rebutted.  38 U.S.C.A. § 1101, 
1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, service.  Nor may bilateral, sensorineural hearing loss 
be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as in this case, 
as well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  By a letter dated in 
February 2002, the veteran was advised of what is needed to 
establish entitlement to the benefits sought, what evidence 
is in the file, what additional evidence is still needed, 
where and when to send additional evidence, and who to 
contact if he has any questions or needs assistance.  This 
letter also notified the veteran that the records of Dr. E. 
M., the veteran's private physician, had been requested.  It 
advised him of what the RO would to do to assist him in 
obtaining any additional medical records if he so desired, 
requesting appropriate authorization forms for the release of 
such records directly to VA.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations 
consistent with the VCAA and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  This duty has been satisfied.  
In particular, it is noted that records of any and all 
treatment cited by the veteran have been sought and obtained 
by the RO, including service medical 


records and treatment records from Drs. R. K. and E. M., the 
veteran's private physicians.  There is no relevant evidence 
that has not been associated with the claims folder.  In 
fact, in November 2002, five months after the issuance of the 
Statement of the Case, the veteran notified the RO that he 
had no other medical evidence to support his claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection for Bilateral Pes Planus, Claimed as 
Fallen Arches

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 

establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In this claim, the veteran apparently alleges that he did not 
experience any problems with his feet before service and that 
"major problems with feet" began after discharge.  See 
veteran's notice of disagreement dated in May 2002.  He 
believes that his "falling arches" are attributable to 
walking on asphalt for some four years during service.  See 
veteran's claim form dated in December 2001.  He further 
maintains that, while he had experienced severe foot problems 
during service, he signed a release form in order to be 
allowed to return home, and that his service medical records 
are incomplete because this form is not included therein.  He 
also states that he still gets blisters on the bottoms of 
both feet after standing for prolonged periods.  He alleges 
that his foot problem has caused him to lose "lots of money 
and jobs."  See notice of disagreement.        

The veteran's entrance examination report, dated in May 1960, 
indicates that the veteran had pes planus, second degree, 
upon entrance.  This is objective medical evidence that 
directly contradicts the veteran's apparent allegation that 
he had no pre-existing foot problem.  Accordingly, the 
appropriate inquiry for the purposes of determining service 
connection here is not whether pes planus was incurred in 
service, but whether service connection is warranted on the 
basis of aggravation of a pre-existing disability.  In this 
connection, the Board notes that a pre-existing injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153.  See also 38 C.F.R. § 3.306(b) and 
VAOPGCPREC 3-2003 (July 16, 2003) (finding that 38 C.F.R. 
§ 3.306(b) properly implements 38 U.S.C.A. § 1153).

In light of evidence showing that pes planus pre-existed 
service, the Board notes that 38 U.S.C.A. § 1111 provides, in 
pertinent part:  

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of the 
examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by service.  

Consistent with this statute, the veteran in this case has 
the benefit of the presumption of soundness.  VA carries the 
burden of rebutting this presumption.  VA can rebut the 
presumption by meeting a two-prong test: (1) by demonstrating 
that pes planus clearly and unmistakably existed before 
service; and (2) by demonstrating, with clear and 
unmistakable evidence, that pes planus was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003) (holding 
that, to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed before service and that it 
was not aggravated by service).    
  
Here, as noted above, the entrance examination report shows 
that the veteran began service with pes planus, second 
degree.  This is clear and unmistakable medical evidence of a 
pre-existing disease or injury.  VA has met the first prong 
of the test to rebut the presumption of soundness.      

The next inquiry is whether VA has shown that pes planus was 
not aggravated by service.  The Board notes that the veteran 
neither complained of, nor was treated for, pes planus or any 
foot-related abnormality, disease, or disability while in 
service.  On the contrary, almost three years into service, 
the veteran himself affirmatively stated that he was in 
"excellent health" and specifically denied "foot trouble" 
(see Report of Medical History dated in March 1963).  Medical 
examination reports dated in March 1963 and July 1963, too, 
note that the veteran's feet were determined to be 
"normal."  Indeed, the separation examination report dated 
in March 1964 notes nothing about an aggravated status or 
condition of pes planus observed upon entrance.    

The Board also reviewed post-discharge medical evidence for 
any indication therein of aggravation during service.  The 
sole post-discharge evidence submitted to support this claim 
consists of outpatient treatment records from Dr. E. M., The 
Jackson Clinic, dated beginning in the early 1990s.  Nothing 
therein indicates that the veteran complained of, or received 
treatment for, pes planus, fallen arches, or even blisters on 
the feet.  

Upon review of in-service and post-service records noted 
above, the Board finds that there is no evidence showing 
aggravation of pes planus during service.  Accordingly, VA 
has met the second prong of the test to rebut the presumption 
of soundness.  
       
With respect to the "missing" release form that the veteran 
purportedly signed during service only to be permitted to 
return home, nothing in the record indicates that the 
veteran's claims folder is incomplete, or that anyone has 
tampered with the folder.  Moreover, even if such a release 
form exists and is before the Board, it alone would not be 
sufficient for the purposes of awarding service connection 
here unless that release itself contains a medical opinion, 
diagnosis, or some other independent medical evidence that 
helps establish service connection.   
  
Because there is no medical evidence to support a finding of 
service connection here, the Board finds that the evidence is 
not in equipoise.  Therefore, the veteran is not entitled to 
a benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In sum, the preponderance of the evidence is against the 
veteran's claim for service connection.  Accordingly, the 
Board finds that bilateral pes planus, claimed as fallen 
arches, was not incurred in, or aggravated by, service.  



III.  Service Connection for Bilateral Hearing Loss

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Where a veteran served 90 days or more during a period of war 
or after 1946, and arthritis or sensorineural hearing loss 
became manifested to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Regulations at 38 C.F.R. § 3.385 provide that impaired 
hearing would be deemed a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Hearing impairment is evaluated consistent with 38 
C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, and 
§ 4.86.

In this claim, the veteran states that his impaired hearing 
is attributable to having worked as a Navy flight line 
supervisor at Whiting Field in Milton, Florida, without 
earplugs, for approximately three and one-half years (from 
August 1960 to March 1964) below airspace where T-28 aircraft 
were flown.  See veteran's claim form and notice of 
disagreement.  His DD-214 form (report of transfer or 
discharge) indicates that he worked as an aviation structural 
mechanic.  His service medical records do show that he was at 
the U.S. Naval Auxiliary Air Station, Whiting Field, in 
Milton, Florida, from the latter part of 1960 to discharge.  
The service medical records indicate that the veteran entered 
service with normal hearing, as evidenced by a finding of 
15/15 for a bilateral whispered voice test.  See entrance 
examination report dated in May 1960.  Nothing in the service 
medical records shows that the veteran complained of 
excessively loud noise, asked for ear plugs, or was seen for 
impaired hearing during service.  In fact, evidence dated 
three years into the veteran's service (see medical 
examination reports dated in March 1963 and July 1963) note 
normal bilateral hearing as indicated by 15/15 findings for 
both whispered voice and spoken voice tests.  The separation 
examination report, too, shows that the veteran had normal 
bilateral hearing, with a finding of 15/15 for both bilateral 
whispered voice and spoken voice tests, in March 1964.  The 
service medical evidence thus contains no indication of even 
a minimal manifestation of hearing loss during service.  

Notwithstanding the lack of evidence that the veteran's 
hearing loss was manifested during service, the Board 
inquires as to whether post-service evidence attributes 
hearing loss to service.  The first medical documentation of 
impaired hearing is dated in December 2001, almost four 
dacades after discharge.  See treatment notes of Dr. E. M., 
which state that the veteran's hearing is "grossly 
deceased," and that "normal conversation is very 
difficult."  Later, in March 2002, Dr. R. K. conducted an 
audiologic examination and opined that the veteran is an 
appropriate candidate for hearing aids.  While the records of 
Drs. E. M. and R. H. corroborate the claim that the veteran 
now suffers from considerably impaired hearing, they do not 
provide the key information necessary for the Board to award 
service connection on this issue - neither doctor attributes 
even in part the veteran's current impaired hearing to in-
service exposure to excessive noise many years ago, or any 
other service-related incident or injury.

Finally, the Board acknowledges the veteran's disagreement 
with the RO that the first medical evidence of impaired 
hearing consists of Dr. Muir's December 2001 treatment notes.  
The veteran maintains that he was seen by a "Dr. Charles W. 
Cox" in the 1970s, who opined that exposure to aircraft 
noises in the Navy impaired his hearing.  He further states 
that he cannot provide this opinion because Dr. Cox's records 
older than ten years have been destroyed.  See notice of 
disagreement.  The Board cannot accept the veteran's 
statement as to Dr. Cox's purported opinion, alone, without 
objective medical evidence - in the service medical records, 
or post-service records, from "Dr. Cox" or any other 
medical professional - linking service to hearing loss, as 
dispositive on the issue of service connection.  As discussed 
above, the veteran was found to have had normal hearing 
throughout service, and there is no medical documentation of 
impaired hearing until almost four dacades after discharge.  
Nothing in the record links service to the claimed 
disability.  

Because there is no medical evidence on causal nexus, the 
Board finds that the evidence is not in equipoise.  
Therefore, the veteran is not entitled to a benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In sum, the preponderance of the evidence is against the 
veteran's claim seeking service connection for bilateral 
hearing loss.  Accordingly, the Board finds that the 
veteran's present hearing impairment was not incurred in, or 
aggravated by, service.  Nor can the Board grant service 
connection based upon a statutory presumption.    


ORDER

1.  Service connection for bilateral pes planus, claimed as 
fallen arches, is denied.

2.  Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



